DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a Continuation of application 16/451,488 filed 25 June 2019, now U.S. Patent 10,980,238, which is a Continuation of application 15/758,283 filed 7 March 2018, now U.S. Patent 10,375,963, which was a National Stage entry of International application PCT/EP2016/071124 filed 7 September 2016.
Acknowledgment is made of applicant’s claim for foreign priority of British application 1515960.1 filed 9 September 2015 under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 15/758,283 filed 7 March 2018.

Status of the Claims
Claims 33-52 are pending and presented for examination.
Claims 33-52 are rejected as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-41, 43-45, and 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over Probasco (WO2007/120461) in view of DeGrandi-Hoffman (Gloria DeGrandi-Hoffman, et al, The Effects of Beta Acids from Hops (Humulus lupulus) on Mortality of Varroa descructor (Acari: Varroidae), 58 Exp. Appl. Acarol. 407 (2012)) (of record in parent ‘283 and ‘488  applications).
Applicants claims are directed towards the treatment of Varroa destructor mite infestation of bees, which dependent claims narrow to specifically, among others, either honeybees (Claims 44 and 48) or Apis mellifera (Claims 43 & 47).  This treatment is accomplished by the administration of an organic or inorganic salt of lithium, which in dependent claims is specified as a miticidal salt of lithium (Claim 34), more specifically a water-soluble salt (Claims 41 & 45), and more specifically lithium chloride (Claims 42 & 46), delivering certain concentrations of lithium (Claims 38-40).  Dependent claims specify that the composition containing the lithium salt is to be bee-ingestible or sprayable (Claim 35), liquid (Claim 36), or a nutritional composition optionally including sucrose, corn syrup, or sucrose syrup (Claim 37).  Claims 49-52 describe the time at which the lithium salt is to be administered as either any of the months of September through December (Claims 50 & 52), or during “a phase of decreased egg laying,” which applicants own specification indicates in the Northern Hemisphere begins “after the calendar start of summer in June and becomes more pronounced in late autumn, preferably in September, October, and November till December of each year.”  (Specification pg. 12, L.28-30).
Probasco describes methods of controlling honey bee parasitic mite infestations in a honey bee hive.  (Abs.).  This is accomplished by contacting the honey bee or honey bee hive with, among others, a liquid composition containing a hop derivative for the control of Varroa mites, specifically Varroa destructor.  (Pg.1, L.9-14; Pg.2, L.1-18).  A particularly preferred embodiment of hop derivative is the miticidal water-soluble lithium salt.  (Pg.13, L.10-11).  These salts are usefully included in compositions containing a diluent or carrier in concentrations of between about 0.1-95%, a concentration range at least overlapping the mM concentrations of lithium recited by the instant claims.  (Pg.13, L.23-25), see also In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art”), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that were the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation).  Probasco indicates that in some instances, the miticides are combined with diluents such as the instantly claimed sucrose to provide a solution.  (Pg.13, L.32 – Pg.14, L.3).  Probasco indicates that the liquid miticide compositions may be sprayed onto the hive interior, comb, or bee clusters directly.  (Pg.20, L.7-11).  Probasco indicates that when provided in the hive, hop acids may be consumed by the bees, entering their hemolymph where they are subsequently consumed by mites.  (Pg.16, L.14-16).
DeGrandi-Hoffman indicates that when applied during broodless periods in the fall or winter, hop beta acids used as miticides keep Varroa populations at low levels in bee colonies.  (Pg.419-20).
It would have been prima facie obvious to have selected an appropriate concentration of the water-soluble lithium salts of hop derivatives as a miticide to be formulated as a liquid composition containing sucrose to be sprayed into a honey bee hive in any of the fall months, where it is capable of being ingested by the honey bee to control infestation of Varroa desctuctor mites per the instant claims.  A skilled artisan would be motivated to do so owing to the teachings of Probasco concerning the matter of lithium salts of hop derivatives being usefully combined as a liquid with sucrose and sprayed into honey bee hives to control Varroa desctuctor mite infestation, combined with the teachings of DeGrandi-Hoffman concerning optimum times during the year in which to apply hop derivatives to honey been hives to control Varroa desctuctor mite populations.

Double Patenting: Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 41 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 10,375,963.  This is a statutory double patenting rejection.

Claims 41 and 45 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9 and 13 of prior U.S. Patent No. 10,980,238.  This is a statutory double patenting rejection.

Double Patenting: Obviousness-Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 10,980,238.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘238 patent, directed to using lithium chloride as a miticide to control Varroa desctuctor mite infestation in honey bee populations fall within, and therefore anticipate, the metes and bounds of the instant claims.  Dependent claims of the ‘963 application recite the various carrier, concentration, and application timing limitations present in the instant claims, rendering the limitations of the instant dependent claims an obvious permutation of the issued ‘963 patent’s subject matter.

Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 10,375,963.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘963 patent, directed to using lithium chloride as a miticide to control Varroa desctuctor mite infestation in honey bee populations fall within, and therefore anticipate, the metes and bounds of the instant claims.  Dependent claims of the ‘963 application recite the various carrier, concentration, and application timing limitations present in the instant claims, rendering the limitations of the instant dependent claims an obvious permutation of the issued ‘963 patent’s subject matter.

Technological Background Material
Hurst (Victoria Hurst, Philip C. Stevenson, Geraldine A. Wright, Toxins Induce ‘Malaise’ Behavior in the Honeybee (Apis mellifera), 200 J Comp. Physiol. A, 881 (2014))(of record in parent) is relevant to the claims, specifically Claims 42 and 46, insofar as they establish that at the time of the instant application’s filing, injection or ingestion of lithium chloride by honeybees was expected to have deleterious effects on bee behavior.  See, e.g., Pg. 884 (indicating that “Bees injected with or that ingested lithium chloride (LiCl)…exhibited less walking (a), more time spent stopped (b), more time spent grooming (c), and less time fanning or flying (d). They were also more likely to exhibit curled up behavior (e).”).  While it is true that “a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine, Winner Int'l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 (Fed. Cir. 2000), in the absence of a motivation to rely on lithium chloride per se as a miticide, the knowledge available to the skilled artisan at the time of the instant application would certainly appear to discourage the administration of lithium chloride to honeybees as such administration would appear to be expected to provide not a beneficial, but a deleterious outcome.  

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613